DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/26/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiesinga [US 2006/0257536A1] in view of Kasai [Pat. No. 4,874,928] and Hu et al [Pat. No. 6,862,494].
Tiesinga teaches an automated method and apparatus for cooking food comprising sampling/detecting weight change of a food due to water evaporation during first and second periods of time during cooking (paragraph 0074, 0079), determining and inputting an initial status of the food (paragraph 0075), controlling the cooking process (paragraph 0076), means for detecting a container (paragraph 0077), ending the cooking process when the desired amount of moisture has left the food (paragraph 0079), the control means storing model information on different types of food, different water contents, and different degrees of doneness (paragraph 0075-0076), a food weight detecting unit (Figure 5, #20), an initial status determining unit in the form of a input means (paragraph 0075), and a programmed cooking control unit including a microcontroller or processor (paragraph 0038, 0076-0077).
Tiesinga does not explicitly recite determining an initial status of the food based upon the weight change during a first period of cooking (claim 1, 8), adjusting the cooking profile based initial status (claim 1, 8), detecting humidity (claim 2, 9), and a processor (claim 8).
Kasai teaches a cooking method which includes detecting a change of humidity in a cooking environment during an initial cooking period (Figure 11, #13, 8; Figure 13-14), determining an initial status of the food, frozen or cool, based on the sensed humidity (Figure 10a; column 5, lines 25-36), controlling the cooking process based on the determined initial status during first and second time periods (Figures 13-14), an environment with a predefined configuration of components at atmospheric conditions (Figure 11), adjusting the cooking profile by choosing either the first heating mode or second heating mode for the second time period of cooking (Figure 13, e), ending heating during the second time when the food is determined to be done based upon the sensed humidity (Figure 14), and a microcomputer or processor which stored and performed the above programmed steps (Figure 12, #17).
Hu et al teach an automated cooking method and device comprising a microwave cooking oven (Figure 1, #40), a weight detector (Figure 2, #52), a humidity detector (Figure 2, #54), a foot surface temperature detector (Figure 2, #58), an input panel (Figure 2, #74), a memory (Figure 2, #84), a processor (Figure 2, #80), the processor retrieving cooking data (Figure 3, S104-S106), the user inputting preferences (Figure 3,S110), the processor developing a cooking profile including on/off time (column 3, lines 50-53), an adaptive process used to adjust the cooking profile based upon initial and repeated measurement of food weight, surface temperature, and humidity (column 4, line 64 to column 5, line 14), and an example in the form of a frozen pizza which used an initial defrosting stage followed by second stage of cooking (column 10, line 66 to column 11, line 3).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed elements of humidity monitoring, determining the initial status based upon weight change during an initial cooking period, and cooking profile adjustment into the invention of Tiesinga, in view of Kasai and Hu et al, since all are directed to methods of cooking food, since Tiesinga already included sampling/detecting a weight change of a food due to water evaporation during first and second periods of time during cooking (paragraph 0074, 0079) as well as determining and inputting an initial status of the food (paragraph 0075); since cooking methods commonly used humidity detection/monitoring to determine a food initial status during an initial cooking period as shown by Kasai (Figure 11, #13, 8; Figure 10a; column 5, lines 25-36; Figure 13-14), since cooking systems commonly included the processor developing a cooking profile including on/off time (column 3, lines 50-53) and an adaptive process used to adjust the cooking profile based upon initial and repeated measurement of food weight, surface temperature, and humidity (column 4, line 64 to column 5, line 14) as shown by Hu et al; since frozen foods were known to require different heating conditions in the form of a preliminary thawing or defrosting step prior to a conventional cooking step, since also monitoring the humidity would assure the user of Tiesinga that the change in detected weight was indeed due to moisture evaporating from the food rather than some other cause, since cooking systems commonly included adjustment of the cooking profile by choosing either the first heating mode or second heating mode for the second time period of cooking (Figure 13, e) as shown by Kasai, and since humidity detection would also verify the initial status of the food as frozen or non-frozen and thus provide adjustment of the cooking profile to ensure proper cooking conditions of the food of Tiesinga during the cooking procedure.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
Applicant argues that the references do not disclose “the step of controlling the cooking process includes adjusting a cooking profile based on the determined initial status of the food.” However, Kasia teaches determining an initial status of the food, frozen or cool, based on the sensed humidity (Figure 10a; column 5, lines 25-36), controlling the cooking process based on the determined initial status during first and second time periods (Figures 13-14), and adjusting the cooking profile by choosing either the first heating mode or second heating mode for the second time period of cooking (Figure 13, e). It is noted that adjusting a cooking profile could simply be changing the cook time, or power, or temperature. In addition, Hu et al disclosed the processor developing a cooking profile including on/off time (column 3, lines 50-53), and an adaptive process used to adjust the cooking profile based upon initial and repeated measurement of food weight, surface temperature, and humidity (column 4, line 64 to column 5, line 14).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing specific cooking parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that the application only discusses cooking profile adjustment on page 9 of the specification, wherein it provides an example which is simply choosing a different time duration for cooking (Page 9, lines 15-25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792